Citation Nr: 1205742	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran perfected his appeal in August 2010.  He requested that he be afforded a Board video conference hearing in his case.  The Veteran was scheduled for a video conference hearing in January 2012.  Evidence of record indicates that the Veteran canceled his request for a hearing and has not asked that it be rescheduled.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Veteran served on active duty from January 1946 to November 1947.  The Veteran submitted his claim for service connection for bilateral hearing loss and tinnitus in August 2009.  He stated, and continues to maintain, that he has current hearing loss and tinnitus as a result of noise exposure in service.  In particular, he alleges that his hearing loss and tinnitus are the result of exposure to noise related to his military occupational specialty (MOS) as a remote control repairman.  The Veteran said that this MOS required him to repair remote control guns for fighter planes and this required test firing of the weapons.  He also said that he had temporary duty assignments where he repaired and tested remote detonators.  The Veteran reported that he had not received any treatment for his hearing loss or tinnitus.

The Veteran's Army Separation Qualification Record reflects that he spent eight weeks in basic training and 10 weeks at ordnance school for fire control of light anti-aircraft (guns?).  He served four months as a fire control repairman and then eight months as a light truck driver.  The qualification record noted that he served as a truck driver with the 404th Ordnance Medium Maintenance Company in Korea.  The Veteran's Army War Department (WD) Adjutant General's Office (AGO) 53, Enlisted Record Report of Separation, lists the Veteran's MOS as a truck driver at the time of his discharge.  The form also shows that the Veteran served approximately nine months overseas.

The available service treatment records (STRs) are negative for evidence of either hearing loss or tinnitus during service.  

The law provides that a claimant may be granted service connection for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran was not afforded a VA examination.  VA must provide a medical opinion when four elements are met: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) the evidence establishes that the claimant suffered an in-service event, injury, or disease; (3) there is evidence that a disability or recurrent symptom of a disability may be associated with the claimant's service; and (4) there is insufficient evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006).

The agency of original jurisdiction (AOJ) determined that the STRs did not show evidence of either hearing loss or tinnitus, there was no current medical evidence of a disability and the Veteran's claim was submitted approximately 62 years after service.

Although the record fails to contain a diagnosis of hearing loss within the meaning of 38 C.F.R. § 3.385, or of tinnitus; the Veteran is competent to testify as to the existence of decreased hearing and ringing in his ears.  The Board finds that he has presented competent lay evidence of persistent or recurrent symptoms of a disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, the absence of evidence of hearing loss in the STRs is but one factor to consider and is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The Veteran's description of noise exposure in service must be considered under 38 U.S.C.A. § 1154(a) (West 2002).  His military records support his duties as requiring him to operate on anti-aircraft weaponry, which would be consistent with his statement of work on aircraft weapons.  He did attend ordnance school.  His Separation Qualification Record further relates his assignment to an ordnance unit during his service overseas.  

Accordingly, the case is REMANDED for the following action:

1.  Although the Veteran initially reported he had not received treatment for either his hearing loss or tinnitus, the AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran.  

2.  Upon completion of the above development, the Veteran should be afforded an audiology examination to assess his claims of service connection for hearing loss and tinnitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran is claiming he was exposed to acoustic trauma in service as a result of being exposed to noise from test firing of guns on fighter aircraft and remote detonator testing.  His military records support his training and service in that regard.  The Veteran's statements, his military training and the identification of him being assigned to an ordnance unit, are sufficient to consider his claimed exposure as consistent with his service.  The Veteran is also considered competent to provide lay evidence of having had tinnitus since service.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed hearing loss and tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

